Capozzoli, J.
1971, by which plaintiff contracted to purchase 64 — 68 Fulton Street for $580,000, and toward which it had made a $58,000 down payment, provided, amongst other things, the following:
“Purchaser agrees to make prompt and diligent application to the municipality having jurisdiction for an amendment of the certificate of occupancy for the subject premises for use as a record or archive storage warehouse. In the event that the purchaser is unable to obtain such amended certificate of occupancy within thirty (30) days from the date of contract, then purchaser shall have the right to elect to cancel this contract by giving written notice thereof by certified or registered mail to the seller within said thirty-day period in the manner elsewhere provided for herein, with a copy of such notice to the escrowee, in which event the contract payment made hereunder shall be returned to the purchaser and there*90upon each of the parties hereto shall have no further claim against the other.”
On the very same day, after the contract was signed, an appointment was made for plaintiff’s president to meet with Irving Minkin, Deputy Borough Superintendent of the Borough of Manhattan, attached to the Building Department of the City of New York, to discuss the proposed amendment to the certificate of occupancy. Pursuant to this arrangement plaintiff’s president, and a professional engineer retained hy plaintiff to assist in securing the amended certificate of occupancy, called at Mr. Minkin’s office. It was Mr. Minkin’s duty and customary practice, in his official capacity, to receive applicants interested in different kinds of official action on the part of the Building Department, review their problems and furnish information, advice and guidance to them in connection with their applications. At that meeting both th¿ plaintiff’s president and the retained professional engineer were told by Mr. Minkin that the load level permitted in the building was not adequate for the proposed use and, therefore, the building would not qualify for the granting of the amended certificate of occupancy. This information was conveyed orally.
Thereafter, and on February 25, 1971, the plaintiff wrote to the Department of Buildngs making a written request for the amendment of the certificate of occupancy so as to provide for warehouse storage use of the building. A reply was received to this last letter from the Housing and Development Administration of the City of New York, dated March 2, 1971, which concluded: “ It is noted that certificate of occupancy No. 3262 indicates that the live load capacity of the seventh to eleventh floors is only 60 psf, which is inadequate for the proposed change of use on these floors from offices to warehouse storage use ’ ’. This letter was signed by Irving E. Minkin, P. E., Deputy Borough Superintendent of Manhattan.
Obviously, Mr. Minkin, as Deputy Borough Superintendent of Manhattan, was clothed with authority to make his determination, as twice expressed to plaintiff orally and in writing, which was in effect, a rejection of plaintiff’s request for an amended certificate of occupancy. In the face of such determination, that the live load capacity was inadequate for the proposed change, of what earthly use would it have been for the plaintiff to expend funds for engineering plans, etc? Under the circumstances it would have been futile for the plaintiff to proceed further.
*91All that the contract called upon the plaintiff to do was to make “prompt and diligent application” and it did just that. The contract required nothing more. It did not prescribe any specific type of “ application ”, nor what forms, if any, were to be filed, nor any specific procedure to be followed by plaintiff in his dealings with the city authorities.
It should be noted also that this agreement was drawn by the respondents and: ‘‘ ¡Since the language is the defendant’s we must construe it, if its meaning is doubtful, most favorably to the plaintiff. [Citing eases.] We must also give its words the meaning which the defendant ought reasonably to have understood that the plaintiff would put upon them.” (Moran v. Standard Oil Co., 211 N. Y. 187, 196.)
As was also stated in Gans v. Aetna Life Ins. Co. (214 N. Y. 326, 330): “Presumptively, their intent is expressed by the natural and ordinary meaning of their language referable to it and such meaning cannot be perverted or destroyed by the courts through construction. Where the parties by their words have left no fair reason for doubt, there is no just or defensible excuse for construction. [Citing cases.] ”
For the reasons stated above, I would reverse and grant judgment in favor of the plaintiff-appellant, as demanded in the first cause of action of its amended complaint.
Stevens, J. P., and Markewich, J., concur with Lane, J.; Capozzoli and Nunez, JJ., dissent in an opinion by Capozzoli, J.
Judgment, Supreme Court, New York County, entered on May 13, 1974, affirmed. Respondents Heinz and Weinstein, doing business as H & W Enterprises Co., shall recover $60 costs and disbursements of this appeal from appellant.